WICKER, Judge.
B & J Quality Interiors, Inc. appeals the denial of its exception of non-joinder of a necessary party. We dismiss the appeal.
Elmo Sonnier sued B & J for the loss of his boat and trailer. At the time his suit was filed, Sonnier was married; but he and his wife have since divorced. Although it had already answered Sonnier’s suit, B & J filed an exception of non-joinder of a necessary party, Sonnier’s ex-wife. We believe that the exception was denied, based upon the argument in B & J’s brief, although the record does not contain a copy of the judgment.
The denial of an exception is an interlocutory and not a final judgment. La.C.Civ.P. art. 1841. As such, it is appealable only if it may cause irreparable injury. La.C.Civ.P. art. 2083. B & J has not demonstrated how it will be irreparably injured by the ruling below; consequently, we dismiss its appeal. Bush Const. Co., Inc. v. Carr, 512 So.2d 493 (La.App. 1st Cir.1987). B & J Quality Interiors, Inc. must pay the costs of this appeal.
APPEAL DISMISSED AND CASE REMANDED.